     Case: 3:20-cv-00026-SLO Doc #: 12 Filed: 04/22/21 Page: 1 of 9 PAGEID #: 1581




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

 CHARLENE L. SANBORN,                      : Case No. 3:20-CV-26
                                           :
         Plaintiff,                        : Magistrate Judge Sharon L. Ovington
                                           : (by full consent of the parties)
 Vs.                                       :
                                           :
 COMMISSIONER OF THE SOCIAL                :
 SECURITY ADMINISTRATION,                  :
                                           :
         Defendant.                        :


                                DECISION AND ENTRY


I.      INTRODUCTION

        Plaintiff Charlene L. Sanborn brings this case challenging the Social Security

Administration’s denial of her applications for Disability Insurance Benefits, and

Supplemental Security Income, and for a period of disability benefits. Plaintiff filed an

application for benefits in April 2016.       The claim was denied initially and upon

reconsideration. After a hearing at Plaintiff’s request, Administrative Law Judge (ALJ)

Stuart Adkins concluded that she was not eligible for benefits because she is not under a

“disability” as defined in the Social Security Act.

        The Appeals Council denied Plaintiff’s request for review, and Plaintiff

subsequently filed this action. Plaintiff seeks a remand for benefits, or in the alternative,
      Case: 3:20-cv-00026-SLO Doc #: 12 Filed: 04/22/21 Page: 2 of 9 PAGEID #: 1582




for further proceedings. The Commissioner asks the Court to affirm the non-disability

decision.

         The case is before the Court upon Plaintiff’s Statement of Errors (Doc. No. 9), the

Commissioner’s Memorandum in Opposition (Doc. No. 11), and the administrative record

(Doc. No. 8).

II.      BACKGROUND

         Plaintiff asserts that she has been under a disability since January 1, 2012. At that

time, Plaintiff was forty-eight years old. Accordingly, she was considered a “younger

person” under Social Security Regulations. See 20 C.F.R. §§ 404.1563(c), 416.963(c). 1

She has a limited education.

         The evidence of record is sufficiently summarized in the ALJ’s decision (Doc. No.

8-2, PageID 129-38), Plaintiff’s Statement of Errors (Doc. No. 9), and the Commissioner’s

Memorandum in Opposition (Doc. No. 11). Rather than repeat these summaries, the Court

will focus on the pertinent evidence in the discussion below.

III.     STANDARD OF REVIEW

         The Social Security Administration provides Disability Insurance Benefits and

Supplemental Security Income to individuals who are under a “disability,” among other

eligibility requirements. Bowen v. City of New York, 476 U.S. 467, 470 (1986); see 42



         1
          The remaining citations will identify the pertinent Disability Insurance Benefits Regulations
with full knowledge of the corresponding Supplemental Security Income Regulations.

                                                     2
  Case: 3:20-cv-00026-SLO Doc #: 12 Filed: 04/22/21 Page: 3 of 9 PAGEID #: 1583




U.S.C. §§ 423(a)(1), 1382(a). The term “disability”—as the Social Security Act defines

it—has specialized meaning of limited scope. It encompasses “any medically determinable

physical or mental impairment” that precludes an applicant from performing a significant

paid job—i.e., “substantial gainful activity,” in Social Security lexicon. 42 U.S.C. §§

423(d)(1)(A), 1382c(a)(3)(A); see Bowen, 476 U.S. at 469-70.

       Judicial review of an ALJ’s non-disability decision proceeds along two lines:

“whether the ALJ applied the correct legal standards and whether the findings of the ALJ

are supported by substantial evidence.” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406

(6th Cir. 2009); see Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 745-46 (6th Cir. 2007).

Review for substantial evidence is not driven by whether the Court agrees or disagrees with

the ALJ’s factual findings or by whether the administrative record contains evidence

contrary to those factual findings. Gentry v. Comm’r of Soc. Sec., 741 F.3d 708, 722 (6th

Cir. 2014); Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). Instead, the

ALJ’s factual findings are upheld if the substantial-evidence standard is met—that is, “if a

‘reasonable mind might accept the relevant evidence as adequate to support a conclusion.’”

Blakley, 581 F.3d at 407 (quoting Warner v. Comm’r of Soc. Sec., 375 F.3d 387, 390 (6th

Cir. 2004)). Substantial evidence consists of “more than a scintilla of evidence but less

than a preponderance . . . .” Rogers, 486 F.3d at 241(citations and internal quotation marks

omitted); see Gentry, 741 F.3d at 722.




                                             3
  Case: 3:20-cv-00026-SLO Doc #: 12 Filed: 04/22/21 Page: 4 of 9 PAGEID #: 1584




       The other line of judicial inquiry—reviewing the correctness of the ALJ’s legal

criteria—may result in reversal even when the record contains substantial evidence

supporting the ALJ’s factual findings. Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651

(6th Cir. 2009); see Bowen, 478 F.3d at 746. “[E]ven if supported by substantial evidence,

‘a decision of the Commissioner will not be upheld where the SSA fails to follow its own

regulations and where that error prejudices a claimant on the merits or deprives the claimant

of a substantial right.’” Rabbers, 582 F.3d at 651 (quoting in part Bowen, 478 F.3d at 746,

and citing Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 546-47 (6th Cir. 2004)).

IV.    THE ALJ’S DECISION

       As noted previously, the Administrative Law Judge was tasked with evaluating the

evidence related to Plaintiff’s applications for benefits. In doing so, the Administrative

Law Judge considered each of the five sequential steps set forth in the Social Security

Regulations. See 20 C.F.R. § 404.1520. He reached the following main conclusions:

       Step 1:       Plaintiff has not engaged in substantial gainful employment since
                     January 1, 2012, her alleged onset date.

       Step 2:       She has the severe impairments of diabetes mellitus, arthritis, sciatica
                     with radiculopathy, hypertension, degenerative disc disease of the
                     cervical spine, bilateral carpal tunnel syndrome, and chronic pain
                     syndrome.

       Step 3:       She does not have an impairment or combination of impairments that
                     meets or equals the severity of one in the Commissioner’s Listing of
                     Impairments, 20 C.F.R. Part 404, Subpart P, Appendix 1.




                                              4
     Case: 3:20-cv-00026-SLO Doc #: 12 Filed: 04/22/21 Page: 5 of 9 PAGEID #: 1585




        Step 4:       Her residual functional capacity (RFC), or the most she could do
                      despite her impairments, see Howard v. Comm’r of Soc. Sec., 276 F.3d
                      235, 239 (6th Cir. 2002), consists of “light work … subject to the
                      following additional limitations: the claimant can lift and/or carry 20
                      pounds occasionally and 10 pounds frequently; the claimant can stand
                      and/or walk for about 6 hours and sit for about 6 hours in an 8-hour
                      workday; the claimant would be permitted to alternate between sitting
                      and standing every 30 minutes while at the workstation; the claimant
                      can occasionally push and/or pull with the left upper extremity; the
                      claimant can frequently handle, finger, and feel with the right upper
                      extremity; the claimant can never climb ladders, ropes, and scaffolds;
                      the claimant can occasionally climb ramps and stairs, and crawl; the
                      claimant can frequently balance, stoop, kneel, and crouch; the
                      claimant can occasionally lift overhead with the left upper extremity.”

        Step 4:       Plaintiff is capable of performing her past relevant work as a
                      housekeeping cleaner.

(Doc. No. 8-2 at PageID 131-38). Based on these findings, the ALJ ultimately concluded

that Plaintiff was not under a benefits-qualifying disability. Id. at 138.

V.      DISCUSSION

        Plaintiff asserts one error—that the ALJ erroneously formulated her residual

functional capacity as it relates to her bilateral carpal tunnel syndrome. She maintains that

she should have been limited to occasional, rather than frequent, handling, fingering, and

feeling with the right upper extremity, and that such a finding would have precluded her

from her past work. (Doc. No. 9, PageID 1557).

        Plaintiff relies on her statements at the administrative hearing and related medical

records. She specifically argues that the ALJ “failed to consider and explain his reasons

for discounting [Plaintiff’s] bilateral carpal tunnel syndrome when making his RFC


                                               5
  Case: 3:20-cv-00026-SLO Doc #: 12 Filed: 04/22/21 Page: 6 of 9 PAGEID #: 1586




determination.” (Doc. No. 9, PageID 1558). In support of this argument, Plaintiff cites to

the Third Circuit for the proposition that an ALJ is “required to consider all evidence before

him or her in making a residual functional capacity determination.” Id. (citing Burnett v.

Comm’r of Soc. Sec., 220 F.3d 112, 121 (3d Cir. 2000)).

       A careful review of the record and the non-disability decision reflects that the ALJ

did properly consider Plaintiff’s bilateral carpal tunnel syndrome.        In fact, the ALJ

explicitly acknowledges Plaintiff’s diagnosis of bilateral carpal tunnel syndrome at Step

Four and then goes on to discuss the related medical evidence. (Doc. No. 8-2, PageID

136). He recognized that EMG and nerve conduction testing confirmed that Plaintiff had

moderate right carpal tunnel syndrome and mild left carpal tunnel syndrome. Id. He also

noted that some treatment notes indicated she had abnormalities in distribution of the

median nerve and diminished strength, but that she retained full range of motion and

normal neutral alignment. Id. This evidence was certainly relevant to consider as Plaintiff

cites to some of this same evidence in her Statement of Errors.

       Plaintiff specifically points to her presentation to Dr. Husain Jawadi for “follow-

up” as support for a more restrictive limitation for her right upper extremity and cites to

notes regarding “symptoms of tingling and numbness in [Plaintiff’s] hands.” (Doc. No. 9,

PageID 1558). Yet, this is not entirely characteristic of Dr. Jawadi’s treatment notes which

actually state: “Symptoms of tingling and numbness are admitted in feet and hands.” (Doc.

No. 8-10, PageID 1502). Additionally, Plaintiff was reporting to Dr. Jawadi for follow-up


                                              6
  Case: 3:20-cv-00026-SLO Doc #: 12 Filed: 04/22/21 Page: 7 of 9 PAGEID #: 1587




for diabetes mellitus, rather than bilateral carpal tunnel syndrome. Id. The fact that tingling

and numbness were not limited to Plaintiff’s hands brings into question the cause of those

symptoms, and Dr. Jawadi made no direct correlation between these symptoms and the

severe impairment of bilateral carpal tunnel syndrome. Therefore, the exclusion of this

evidence from the assessment related to this severe impairment was not unreasonable.

       In weighing the medical opinion evidence, the ALJ discussed the findings of state

agency reviewing physicians, Drs. William Bolz and Leigh Thomas. Both physicians

opined that Plaintiff would not have any limitations in handling or fingering. Id. at 137.

However, contrary to their opinions, the ALJ indicated that “[t]here is evidence that

[Plaintiff] experiences some loss of motor function in her hands,” and points to the EMG

and nerve conduction testing. He declined to follow the opinions of these physicians and

instead issued a more favorable residual functional capacity assessment as to this

impairment by limiting Plaintiff to frequent handling, fingering, and feeling with the upper

right extremity. Id. This seems to be the opposite of discrediting Plaintiff’s bilateral carpal

tunnel syndrome, as Plaintiff suggests, and instead supports the notion that the ALJ

reasonably considered her severe impairment in light of the evidence of record.

       Additionally, while some portions of Plaintiff’s testimony were not explicitly

acknowledged in the decision, the ALJ nevertheless considered substantial portions of her

testimony that relates to her bilateral carpal tunnel syndrome. As an example, he noted

Plaintiff’s testimony as to completing household chores such as mopping and vacuuming


                                               7
  Case: 3:20-cv-00026-SLO Doc #: 12 Filed: 04/22/21 Page: 8 of 9 PAGEID #: 1588




with some breaks, which would likely require the use of her upper right extremity. Id. at

132. He also accounted for her decreased motor activity on her right and reasoned that this

justified a limitation to frequent handling and fingering with the right upper extremity. Id.

Yet, Plaintiff seems to suggest that this evidence is not enough to account for her testimony.

       Plaintiff testified that she was experiencing numbness in her right hand at the time

of the hearing, and that such numbness was on-going. (Doc. No. 8-2, PageID 163, 169).

She also testified that lifting a gallon of milk is hard on her and causes her to get “real

shaky.” Id. at 169. Holding a glass also sometimes causes her to shake.            Id. at 172.

However, as to the shakiness, she said at the hearing, “I don’t know if it’s my wrists.” Id.

at 169. Plaintiff also testified to using buttons although they are more difficult with

numbness. Id. at 169, 173. She also reported that she does the dishes but sits down for

breaks. Id. at 166. Although some of this evidence was not explicitly mentioned in the

ALJ’s decision, this does not constitute error as the non-disability decision reflects that the

ALJ issued a finding supported by substantial evidence. See Kornecky v. Comm’r of Soc.

Sec., 167 F. App’x 496, 507-508 (6th Cir. 2006) (“An ALJ can consider all the evidence

without directly addressing in his written decision every piece of evidence submitted by a

party”); see also Thacker v. Comm’r of Soc. Sec., 99 F. App’x 661, 665 (6th Cir. 2004)

(“An ALJ need not discuss every piece of evidence in the record for his decision to stand”).

       To the extent that Plaintiff argues her credibility was erroneously evaluated, such

an argument is too without merit. Plaintiff seems to contend that the ALJ erred simply by


                                               8
  Case: 3:20-cv-00026-SLO Doc #: 12 Filed: 04/22/21 Page: 9 of 9 PAGEID #: 1589




not crediting her testimony in full. But that is not error when, consistent with the applicable

law, the ALJ relies on countervailing factors and makes a credibility determination which

is reasonably supported by the record. It is important to keep in mind that “[i]t is of course

for the ALJ, and not the reviewing court, to evaluate the credibility of witnesses, including

that of the claimant.” Rogers v. Comm’r of Social Security, 486 F.3d 234, 247 (6th Cir.

2007). The undersigned finds no error in the way that the ALJ evaluated Plaintiff’s

testimony, and no basis for remanding the case for additional findings on that issue.

       Substantial evidence supports the residual functional capacity assessment as to

Plaintiff’s bilateral carpal tunnel syndrome and her right upper extremity. Accordingly,

Plaintiff’s Statement of Errors is without merit.

                            IT IS THEREFORE ORDERED THAT:

       1.     The Commissioner’s non-disability determination is AFFIRMED; and

       2.     The case be terminated on the docket of this Court.



April 22, 2021                                      s/Sharon L. Ovington
                                                    Sharon L. Ovington
                                                    United States Magistrate Judge




                                               9
